COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Casey Demon Carmon v. The State of Texas

Appellate case number:    01-12-01124-CR

Trial court case number: 1243459

Trial court:              174th District Court of Harris County

       Appellant, Casey Demon Carmon, has filed a motion to reconsider our denial of his
request for oral argument. The State has indicated it is unopposed to the motion but cannot be
present for oral argument on the case’s current date for submission.
      We GRANT Appellant’s motion to reconsider. We remove the case from the current
submission date and set the case for oral argument on October 8, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: September 4, 2014